Citation Nr: 1036088	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and/or degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease and/or degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from March 1969 to March 
1971, including service in the Republic of Vietnam from August 
1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and/or degenerative 
joint disease of the lumbar spine is not related to his military 
service, did not manifest within one year after discharge, and is 
not proximately due to, the result of or aggravated by his 
service-connected disabilities.

2.  The Veteran's degenerative disc disease and/or degenerative 
joint disease of the cervical spine is not related to his 
military service, did not manifest within one year after 
discharge, and is not proximately due to, the result of or 
aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and/or degenerative joint disease 
of the lumbar spine was not incurred in or aggravated by service, 
cannot be presumed to have been so, and is not secondary to the 
Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).



2.  Degenerative disc disease and/or degenerative joint disease 
of the cervical spine was not incurred in or aggravated by 
service, cannot be presumed to have been so, and is not secondary 
to the Veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
September 2005, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the Veteran in March and August 
of 2006.  The Board finds that the notices provided fully comply 
with VA's duty to notify, although the March and August 2006 
notice are deficient as to timing.  However, the Board finds that 
any deficiency as to timing of the March 2006 notice has been 
cured by appropriate notice and subsequent adjudication in May 
2006.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  As for 
the August 2006 notice, the Veteran did not present any new 
evidence thereafter requiring the issuance of a Supplemental 
Statement of the Case, although he did respond he had additional 
evidence.  Hence, the Board finds that the timing deficiency of 
the August 2006 notice has been cured as the Veteran clearly had 
actual knowledge.  Likewise, the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his responsibility 
to support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the Veteran submitted evidence in connection 
with his claims, which indicates he knew of the need to provide 
VA with information and evidence to support his claims.  Thus the 
Board finds that the purposes behind VA's notice requirement have 
been satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  He has not identified any 
additional relevant evidence.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claims in September 2005.  The Board also obtained an 
independent medical opinion in November 2009 and a VHA medical 
expert opinion in July 2010.  The Board finds that the reports of 
the examination and medical opinions reflect that they are based 
upon a complete review of the Veteran's past medical history, 
recorded current complaints, and appropriate physical examination 
when appropriate.  The opinions provided are consistent with the 
remainder of the evidence of record and complete rationales were 
provided.  The Board, therefore, concludes that these medical 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  

Furthermore, the Board notes that the Veteran has also claimed 
that his degenerative disc disease and/or degenerative joint 
disease of the cervical and lumbar spines are secondary to his 
service-connected residuals of shell fragment wound, posterior 
chest and back.  Service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service origin.  
In that case, all symptomatology resulting from the secondary 
disorder will be considered in rating the disability.  The second 
is when a service-connected disability aggravates a nonservice-
connected disability.  In those cases, VA may only consider the 
degree of disability over and above the degree of disability 
prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).

Initially the Board must address the question as to whether the 
Veteran is entitled to the combat presumption in 38 U.S.C.A. 
§ 1154(b) as the Veteran has alleged that he incurred injury to 
his neck and back while in combat, including at the same time he 
received the shell fragment wound to the chest and abdomen for 
which he has already received service connection.  In the case of 
a veteran who engaged in combat with the enemy in active service 
with a military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Service connection 
of such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In the present case, there is no question that the Veteran was 
engaged in combat while serving in Vietnam.  The Veteran served 
in the Republic of Vietnam from August 1969 to March 1970 and had 
a military occupational specialty (MOS) of light weapons 
infantryman.  He is also in receipt of the Combat Infantryman 
Badge, which is indicative of combat service, and a Purple Heart 
indicating he was wounded in combat.  Thus, the combat 
presumption applies to the Veteran's lay statements of in-service 
incurrence of injury to his neck and low back.

The Veteran contends that he injured his neck and back during 
combat in either one of two ways.  The first means of injury is 
that these conditions are a direct result of the same incident in 
which he sustained the shell fragment wounds to his chest and 
abdomen.  In an April 2006 statement, the Veteran claims that, 
when he was hit with the shrapnel, he was knocked over backwards 
and he landed on his back on a rock.  He relates that the weight 
of his back pack made the intensity of the impact greater.  He 
also stated that, when his back hit the rock, his head was 
"thrown back like whiplash."  The second means of injury is 
that his current neck and back disorders are related to carrying 
heavy loads from back packs, weapons, and ammunition.  
Specifically, he claims that, while serving in Vietnam, he was 
responsible for carrying an M-60 with a lot of 100 round belts.  
In addition, his back pack was heavier than normal and most of 
the time he had to put it on a log or lie down on top of it to 
get it on.  He claims these activities contributed to his current 
neck and low back conditions.  

The Veteran's service treatment records show that, in February 
1970, while serving in Vietnam, the Veteran sustained injuries as 
a result of multiple shell fragment wounds, including to the 
abdomen with multiple perforations of the stomach; laceration of 
the spleen; laceration of the splenic flexure of the colon; 
perforation of the left diaphragm; left pneumothorax; and 
lacerations of the left wrist, right posterior calf and upper 
extremity.  He underwent multiple surgeries including a 
splenectomy, closure of laceration to the stomach and diaphragm, 
loop splenic flexure colostomy, and debridement of extremities.  
The Veteran is currently service-connected for several 
disabilities as a result of this incident, including "residuals, 
shell fragment wound, posterior chest and back," which is 
current evaluated as 30 percent disabling for a moderately-severe 
muscle disability.  However, there is no evidence that the 
Veteran was treated for either degenerative disc disease or 
degenerative joint disease of either the cervical or lumbar 
spines, or any injury thereto, while in service, or that he had 
any disorder of these spinal segments upon his separation from 
service.

Post-service medical records in the claims file detail the 
Veteran's current spinal conditions (e.g., September 2005 VA 
examination report; VA radiology reports from November 2001, June 
2005, and September 2005; and a VA neurosurgery progress note 
dated in April 2004) .  Current diagnoses include cervical 
degenerative disc disease with radiculopathy, degenerative disc 
disease of the lumbar spine, lumbar back pain and spasms, 
scoliosis with degenerative change at L3-L4, and arthritic 
spurring of the lumbar spine.  

The Veteran has not submitted any private medical opinions to 
support his contentions that his current cervical and lumbar 
spine disorders are related to his combat service or are 
secondary to his current service-connected disability of 
residuals, shell fragment wound, posterior chest and back.  VA, 
however, has obtained three medical opinions.

The Veteran was provided a VA examination in September 2005 at 
which he reported the onset of upper and lower back pain three 
years before and left lower extremity numbness for one year.  
After interviewing and physically examining the Veteran, as well 
as reviewing the claims file and x-ray reports, the examiner 
diagnosed him to have cervical degenerative disc disease with 
radiculopathy.  The examiner could not say if this was related to 
the shell fragment wounds as the onset is only three years before 
so it is not relatively temporal to the injury.  He also noted 
that x-ray of the cervical spine indicates degenerative 
spondylosis with disc disease at C5-6 and C6-7 that is not likely 
related to the shell fragment wound that occurred in service.  
The examiner also diagnosed the Veteran to have degenerative disc 
disease of the lumbar spine.  Again he stated he could not state 
that this is related to the shell fragment injury.  He did state 
that the Veteran does have lower back spasms which are at least 
as likely as not aggravated by the muscle injury to the left 
latissimus dorsi as rendered by the scar as noted from the shell 
fragment wound; however, he cannot say there is sufficient 
evidence to state that this specific injury has contributed to 
degenerative disc disease.  He further stated that x-ray of the 
lumbar spine indicated degenerative arthritis that is not likely 
related to the shell fragment injury that occurred in service.   

The Veteran's claims were denied, and he appealed to the Board.  
The Veteran's appeal was considered by the Board and it was 
determined that an independent medical opinion was necessary to 
assist in adjudicating the Veteran's claims.  In October 2009, a 
request was sent out asking that a specialist in orthopedics 
provide opinions as to whether it is at least as likely as not 
that the Veteran's current degenerative disc disease or arthritis 
of either the lumbar or cervical spine is causally or 
etiologically related to (1) carrying heavy loads, which included 
backpacks, weapons, and ammunition, during the Veteran's tour of 
duty in Vietnam from August 1969 to March 1970; and (2) the 
Veteran's in-service injury in February 1970 during which he was 
thrown from an explosion and landed on a rock.  

In November 2009, the Board received the medical opinion report 
of the Chairman of the Department of Orthopaedic Surgery at the 
UAMS College of Medicine.  This independent medical expert opined 
that there is a less than 50 percent possibility that either the 
injury sustained in March 1970 or the previous duty assigned 
(which required carrying heavy loads) is causally related to the 
development of degenerative disc disease in either the cervical 
or lumbar spine.  As part of his rationale, the medical expert 
noted that the Veteran has outlined both his former duty 
requirements as well as his previously well-documented injury and 
he clearly sustained serious battle wounds when shrapnel damage 
from the explosion caused multiple abdominal and muscle injuries.  
He commented that the subsequent entries in the records 
demonstrate complaints of persistent pain since his injury and 
surgery, including common references to pain in the back (not 
well specified in location) and both shoulders.  He stated that 
chronic pain of this type can be related to this type of injury 
sustained in the blast, particularly the muscular injuries 
documented in the medical record.  However, the patient's back 
pain appears to have increased over the last few years with 
several well documented examinations in the medical record.  
Radiographs (cervical spine dated 4/12/04) showed mild 
degenerative changes in the cervical spine with narrowing at the 
C5-6 and C6-7 vertebral spaces.  He stated this is a common 
finding in the adult population and is not clearly related to 
carrying heavy loads or the initial injury.  Furthermore, claims 
that the Veteran had advanced osteoarthritis of the spine are not 
well supported by examinations (repeated neurosurgical 
examinations showed minimal physical limitations and no specific 
nerve damage) nor seen in repeated radiographs.  X-rays performed 
in November 2001 demonstrate only mild areas of disc space 
narrowing and adjacent boney changes.  These show mild spur 
formation at the L1 vertebral body and minimal changes with the 
conclusion by the radiologist of "essentially normal" lumbar 
spine.  At age 53 when these films were performed, this mild 
level of arthritic change would be a common finding for a large 
portion of the male population.  In addition, this medical expert 
commented that there are contributing factors in this case that 
would likely increase the chances for developing back and neck 
problems (degenerative spine disease), including the Veteran's 
weight (there are multiple documents within these records that 
show that he has been followed for obesity) as well as excessive 
smoking for many years.  In addition, the Veteran worked as a 
tool and die maker at several machine shops over the last 30 
years which would require long periods of standing.  All three of 
these environmental factors (including the excess body weight, 
civilian work duties, and a long history of smoking) likely 
contribute to the degenerative changes in the spine.  

In summary, the medical expert stated that the Veteran served the 
country and, as these records clearly show, was severely injured 
in battle while on tour in Vietnam.  He has reported pain for 
many years, over many areas of his body, and is currently 
receiving disability for several service-related conditions 
including damage to the muscles of the back and trunk, as well as 
from injury-related arthritis to both shoulders.  However, the 
degenerative changes noted in the patient's spine documented in 
the medical record appear to be moderate and are consistent with 
the patient's age.  Although it is impossible to state that there 
is no relationship at all between these changes (and presumably 
the chronic back pain), to the injury (or the carrying of heavy 
equipment), the independent medical expert believed that it is 
less likely than not (< 50% likely) that either the injury or the 
duty assignments were causally related to the degenerative 
changes which have occurred over the last few years in either the 
cervical or lumbar spine.

The Veteran's appeal was again considered by the Board in March 
2010.  At that time, it was determined that another medical 
opinion was necessary to determine whether there is clear and 
convincing evidence that the Veteran's current degenerative disc 
disease and/or degenerative joint disease of the cervical and 
lumbar spines is not causally or etiologically related to any 
injury or disease incurred in service, especially during the 
Veteran's tour of duty in Vietnam from August 1969 to March 1970, 
and due to either (1) carrying a heavy backpack, an M-60 and 
ammunition, or (2) the in-service incident in February 1970 
during which he suffered shell fragment wounds and was thrown 
backward landing on his back on a rock.  Thus, a VHA medical 
opinion was requested from an orthopedist.

The requested medical opinion was provided in July 2010.  The VHA 
medical expert indicates in his report that he has reviewed all 
the evidence of record including the service records, the 
previous VA examination, neurosurgery examinations, 
Rehabilitation Medicine examinations, the October 2009 
independent medical examination and the Veteran's appeal 
statements.  After reviewing all the evidence, the VHA medical 
expert opined that there is clear and convincing evidence that 
the Veteran's current degenerative disc disease and/or 
degenerative joint disease of his cervical and lumbar spines are 
not causally or ideologically related to any injury or disease 
incurred in service, including the Veteran's tour of duty in 
Vietnam, and including carrying heavy backpacks, M-60s, and 
ammunition.  He stated that he agrees with the opinion given by 
the independent medical expert in November 2009 that it is a less 
than 50 percent probability that the degenerative disc disease 
and degenerative joint disease of the cervical and lumbar spines 
are causally or ideologically related to either the injury in 
March 1970 or his carrying of a heavy backpack, M-60 and 
ammunition.  The VHA medical expert also sets forth his rationale 
as to his opinion that there is clear and convincing evidence 
that they are not related to any injury or disease incurred in 
service.  He acknowledged that the Veteran clearly suffers pain 
across his neck, his shoulders and his back as these are well 
documented throughout his claims file.  He noted that the Veteran 
has already been granted service connection for muscle injuries 
to include pain in his back.  The question being asked of him, 
however, is more specifically about degenerative arthritis and 
degenerative disc disease of the cervical spine and the lumbar 
spine.  

In regards to the lumbar spine, the VHA medical expert states 
that there is clear evidence that x-rays in November 2001 showed 
a normal lumbar spine and follow-up x-rays on June 9, 2005, 
showed scoliosis with degenerative changes that were more 
pronounced compared with the November 7, 2001, x-rays.  In 
addition, evaluation by Physical Medicine and Rehabilitation on 
January 23, 2002, found that the patient had back pain without 
radicular symptoms.  He states that this clearly shows that over 
30 years after his time in the military, x-rays of the Veteran's 
lumbar spine were normal for his age.  Furthermore, notes from 
the VA examination in 2005 state that the Veteran's lumbar pain 
started three years ago and this clearly shows that his low back 
pain with degenerative changes of his lumbar spine are a more 
recent occurrence, and consistent with his age, his weight, as 
well as his career working in tool and die, and standing for 
prolonged periods of time.  This does not at all deny the fact 
that he has back pain, and that he was injured in service.  This 
has already been granted under his service connection for 
residuals of shell-fragment wound with muscle injury.  

 In regards to the cervical spine, the VHA medical expert stated 
that the Veteran had multiple evaluations by medical doctors, 
including a VA examination in 1977, that covered multiple issues 
including shoulder pain and back pain, but no mention was made of 
neck pain.  The neurosurgery evaluation on April 12, 2004, showed 
that the patient had essentially normal range of motion of his 
cervical spine, and there were no focal radicular deficits on his 
examination.  It also referred to an electromyelogram from 
February 24, 2004, that showed mild right carpal tunnel syndrome, 
and no radiculopathy.  It stated that there was a CT reported as 
essential disc herniation at C3-4, not causing cord compression, 
and mild narrowing of C3-4 foramen on the right.  The cervical 
spine x-rays were consistent with some degenerative changes at 
C5-6 and C6-7.  The VHA medical expert stated that, as noted by 
the independent medical expert in his report, these are extremely 
common findings in a patient of the Veteran's age.  It is also 
not uncommon for patients who do work, such as tool and die work, 
leaning forward for extensive periods of time, to develop such 
degenerative changes.  This does not deny that the patient has 
neck pain, which he states he has had for 30 years.  It does not 
deny that he had a muscle injury during the military, as the 
muscle injury has already been granted service-connected 
disability rating.  This merely states that there is no evidence 
that the Veteran's current degenerative disc disease and 
degenerative arthritis of the cervical spine are directly 
related, causally or ideologically, to the injuries in the 
service.  As the independent medical expert noted, there is also 
no medical evidence that carrying a heavy backpack, as the 
Veteran did over 30 years ago, would cause his current 
degenerative disc disease and degenerative joint disease of the 
cervical spine.  

Consequently, it is clear that the medical professionals who have 
reviewed the Veteran's claims have all agreed that the Veteran's 
current degenerative disc disease and/or degenerative joint 
disease of the cervical and lumbar spines is not related to his 
military service, especially his tour of duty in Vietnam 
including the incident in which the Veteran suffered shell 
fragment wounds to the chest and abdomen (in which he also claims 
he injured his neck and back when thrown backward from the blast 
and landing on his back on a rock) or from him carrying heavy 
backpacks, a M-60 and ammunition.  

As the Veteran has not submitted any medical opinion 
contradicting the three medical opinions obtained by VA, the only 
evidence indicating a relationship exists between the Veteran's 
current degenerative disc disease and/or degenerative joint 
disease of the cervical and lumbar spines and his military 
service is the Veteran's own lay opinions.   As a lay person, 
however, he is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between his 
current degenerative disc disease and/or degenerative joint 
disease of the cervical and lumbar spines and any injury incurred 
during his military service.

Based upon the foregoing, the Board finds that the record 
establishes by clear and convincing evidence that the Veteran's 
degenerative disc disease and/or degenerative joint disease of 
the cervical and lumbar spines is not related to his military 
service.  Consequently, service connection for degenerative disc 
disease and/or degenerative joint disease of the cervical and 
lumbar spines is not warranted.  

The Board further finds that, as a diagnosis of degenerative 
joint disease of either the cervical spine or the lumbar spine 
was not made until over 30 years after the Veteran's discharge 
from service, service connection based upon the presumption of a 
chronic disease related to service is not warranted.  See 
38 C.F.R. § 3.307 and 3.309.

Finally, the Board finds that the evidence fails to establish 
that the Veteran's current degenerative disc disease and/or 
degenerative joint disease of the cervical and lumbar spines is 
proximately due to, the result of or aggravated by his service-
connected disabilities.  All the medical experts opined that the 
Veteran's degenerative disc disease and/or degenerative joint 
disease of the cervical and lumbar spines is more likely related 
to other factors such as his age, his civilian work, obesity and 
smoking.  There is no medical evidence to support a finding that 
the degenerative disc disease/degenerative joint disease of the 
cervical and lumbar spines is in any manner secondary to the 
service-connected residuals from the shell fragment wounds the 
Veteran sustained in service in February 1970.  Consequently, the 
Board finds that the preponderance of the evidence is against 
finding that secondary service connection is warranted.  The 
Board acknowledges that the September 2005 VA examiner opined 
that the Veteran has muscle spasms and pain in his back as a 
result of his service-connected muscle injury.  However, those 
symptoms have already been taken into consideration in rating the 
Veteran's service-connected muscle injury residuals.  Thus, these 
are not a separate condition subject to service connection.  Even 
if they were, they could not be rated separately as such would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

In conclusion, the Board finds that service connection is not 
warranted for the Veteran's degenerative disc disease and/or 
degenerative joint disease of the cervical and lumbar spines for 
the foregoing reasons.  The benefit of the doubt has been given 
to the Veteran where applicable; however, the overall evidence 
remains against his claims for service connection.  Consequently, 
his appeal is denied.








(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for degenerative disc 
disease and/or degenerative joint disease of the lumbar spine is 
denied.

2.  Entitlement to service connection for degenerative disc 
disease and/or degenerative joint disease of the cervical spine 
is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


